Cobb, J.
I. The provisions of the Penal. Code, § 30, in reference to when “ indictments may be found and filed,” .have no application to prosecutions in the police courts of municipalities.
2. There is no general law in this State providing when prosecutions in police courts shall be barred by lapse of time. »
3. Unless the charter or ordinances .of a municipal corporation provide that offenses against the municipality must be prosecuted within a given time, no lapse of time after the commission of an act declared by ordinance to be unlawful will bar a prosecution therefor.
4. It is essential to the valid conviction of one charged with the violation of a municipal ordinance that the evidence should show with reasonable certainty that the act was committed after the passage of an ordinance declaring it to be unlawful.
6. Evidence that the ac.t claimed to be unlawful was committed “during the Christmas holidays” does not fix the time with sufficient certainty to au*243thorize a conviction, such evidence being equivocal in its nature and not showing whether the act was committed before or after the passage of the ordinance. Judgment reversed.
Argued April 29, —
Decided June 4, 1903.
Certiorari. Before Judge Gober. Cobb superior court. March 28, 1903.
J. Z. Foster, for plaintiff in error.
D. W. Blair and J. E. Mozley, contra.

By jive Justices.